909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Robert DRURY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6206.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and JORDAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Paul Robert Drury filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in which he challenged the constitutionality of three 1987 cocaine-related convictions.  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues, Drury proceeding without counsel.


4
Upon consideration, we agree that the motion is meritless.  Drury's claims that are derivative of his double jeopardy argument are not cognizable on collateral attack.   United States v. Broce, 488 U.S. 563, ----, 109 S.Ct. 757, 762-65 (1989).  Drury's ineffective assistance of counsel claim is likewise without merit.  The record and law reflect that Drury was properly charged with, and found guilty of, three distinct offenses.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation